FOR PUBLICATION



ATTORNEY FOR APPELLANTS:                       ATTORNEY FOR APPELLEES:

WILLIAM H. TOBIN                               DANIEL A. MEDREA
South Holland, Illinois                        Lucas Holcomb & Medrea
                                               Merrillville, Indiana

                                                                           FILED
                                                                        Aug 14 2012, 9:26 am
                             IN THE
                   COURT OF APPEALS OF INDIANA                                  CLERK
                                                                              of the supreme court,
                                                                              court of appeals and
                                                                                     tax court




IN RE: RUETH DEVELOPMENT COMPANY,              )
An Indiana Limited Partnership,                )      No. 45A03-1110-CP-468




                     APPEAL FROM THE LAKE SUPERIOR COURT
                      The Honorable Diane Kavadias Schneider, Judge
                            Cause No. 45D01-9311-CP-1746


                                    August 14, 2012

                            OPINION - FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       In this consolidated appeal, Appellants-Respondents, Herbert R. Rueth (Herbert),

Robert J. Rueth (Robert), and Thomas J. Rueth (Thomas), as general partners of Rueth

Development Company Limited Partnership (RDC), and Barbara Bishop, Janine Rueth,

Rosemary Rueth, Kevin Rueth, Timothy Rueth (Timothy), Aaron M. Rueth, Rebecca

Rueth, Ryan T. Rueth and the L. Herbert Rueth Residual Trust, as limited partners of

RDC (collectively, Appellants), appeal the trial court’s grant of relief vacating the

dismissal of dissolution proceedings of RDC and issuance of a temporary injunction in

favor of Appellees-Petitioners, Harold G. Rueth Jr. (Hal) as general partner of RDC; Hal,

Claudia Rueth, Nancy Rueth, as limited partners of RDC and as co-executors of the

Estate of Harold G. Rueth, deceased; and Jerome Rueth, Richard Rueth, and the Harold

G. Rueth Residual Trust, as limited partners of RDC (collectively, Appellees).

       We affirm in part, reverse in part, and remand.

                                            ISSUES

       Appellants raise eight issues in this consolidated appeal, three of which we find

dispositive and restate as the following:

       (1) Whether the trial court abused its discretion by granting Appellees’ T.R. 60(B)

          motion to vacate the trial court’s dismissal of RDC’s dissolution proceedings;




                                              2
      (2) Whether the trial court abused its discretion in allowing Appellees to pursue

          their claims against Appellants as a derivative action under Ind. Code § 23-16-

          11-1; and

      (3) Whether the trial court abused its discretion by granting a preliminary

          injunction enjoining RDC’s capital distributions and restricting its payment of

          attorney fees.

                       FACTS AND PROCEDURAL HISTORY

                                         I. Background

      RDC is an Indiana Limited Partnership formed on January 20, 1956 to engage in

the land development business.      RDC’s limited partnership agreement (Partnership

Agreement) has been amended several times since, with its Ninth Amendment effective

on December 30, 1983. As of the Ninth Amendment, RDC had two general partners,

Harold Rueth (Harold) and Helen L. Rueth (Helen), and nine limited partners, comprised

of individuals and various family trusts. Harold and Helen were siblings who each had

two votes regarding the conduct of the limited partnership. Helen’s children included

Herbert, Timothy, and Robert, who were limited partners of RDC until Helen’s death in

2006. Hal and Thomas are Harold’s children and were limited partners of RDC until

Harold’s death in 2008. The Partnership Agreement reflected the limited partnership’s

allocation of power along family lines, with persons from Harold’s line referred to as “the




                                            3
family of Harold G. Rueth,” and those from Helen’s line referred to as “the family of L.

Herbert Rueth.” (Appellants’ 60(B) App. p. 149).1

        Two other companies are relevant to this dispute. First, RDC owned and operated

Superior Lumber Company (Superior Lumber), a lumber yard and supplier of

construction materials. RDC paid Thomas and Robert to manage Superior Lumber on

behalf of RDC. Second, H&H Rueth, Inc. (H&H) is a general contractor, with the

company set up as a closely-held corporation in which Thomas, Herbert, Timothy, and

Robert are the sole shareholders, officers, and directors. RDC has no ownership interest

in H&H.

        In 1991 or 1992 Harold became concerned with H&H’s commercial interactions

with Superior Lumber and RDC. H&H carried notably high account balances on its

purchases of building materials from Superior Lumber and on its purchase of lots from

RDC. Harold and Helen disagreed on RDC’s commercial practices toward H&H and

Harold sought to impose strict payment terms upon H&H. On July 9, 1992, Harold

notified H&H and Superior Lumber that, as RDC’s general partner, he expected H&H’s

outstanding balances to be brought up to date. H&H, in turn, sought direct instructions

from Helen to permit RDC to continue transferring lots to H&H without payment of its

current or outstanding account balances.

                                         II. Dissolution Proceedings


1
 As this appeal has been consolidated, we distinguish the briefs and appendices herein by referring to the
specific appellate proceedings appeal in which they were filed.

                                                     4
       On November 18, 1993, Harold filed an Application for Dissolution, Winding up,

and Accounting of RDC (Application) in the Lake County Superior Court. Each limited

partner was served with a summons and each return of summons was duly recorded by

the clerk of court. On August 31, 1995, Harold filed an Amended Application. The

Amended Application contained a new Count IV, alleging breaches of fiduciary duty by

Helen, as general partner, and Thomas, Robert, Herbert, and Timothy, as limited partners.

Specifically, Harold claimed that Helen, as general partner of RDC, Thomas and Robert,

as co-managers of Superior Lumber, and Thomas, Robert, Herbert, and Timothy, as sole

shareholder, officers, and directors of H&H, had acted contrary to the interests of RDC,

its general partners and limited partners.

       From 1994 to 2002, the general partners, limited partners, and other entities

contested various claims involving RDC, with most claims tried and decided, settled, or

dismissed. In one particular claim (referred to by the parties and the trial court as the

“interest claim”), Harold sought interest on unpaid transactions between H&H, Superior

Lumber, and RDC. The interest claim was bifurcated for trial on liability and damages.

On June 22, 2001, the trial court issued an Order containing findings of fact and

conclusions of law, determining that Thomas and Robert, as co-managers of Superior

Lumber acted in a manner contrary to the interests of RDC by waiving Superior

Lumber’s mechanic’s liens against properties developed by H&H, and had otherwise

failed to enforce payment terms against H&H. Regarding its transactions with RDC, the

trial court concluded that H&H had wrongfully accepted proceeds from the closing of

                                             5
homes on lots purchased from RDC without payment to RDC of the outstanding

balances.

       Before the damage phase could be tried, RDC was found in violation of a consent

decree with the U.S. Environmental Protection Agency (EPA) and was subjected to

penalties of $7 million. RDC’s funds were frozen and its dissolution proceedings were

stayed in May 2002. RDC later settled the dispute with the EPA for $2.4 million.

       On March 31, 2006, Helen died. Upon her death, her entire interest in RDC

converted to a limited partner interest and transferred to the L. Herbert Rueth Residual

Trust. Under the Partnership Agreement, Herbert and Robert could succeed Helen to

become general partners provided that they transferred an amount equivalent to 0.5% of

RDC’s capital account from their limited partner accounts to an RDC general partner

account. Robert and Herbert received one vote each as general partners while Harold

retained two votes as general partner. On April 7, 2006, Herbert and Robert delivered to

Harold a written notice of their intent to become general partners. Harold thereafter

recognized Herbert and Robert as general partners.

       On April 23, 2008, the trial court scheduled the damages phase on the interest

claim for trial on September 28, 2008. On August 15, 2008, Harold died. Upon his

death, his partnership interest converted to a limited partner interest and transferred to the

Harold G. Rueth Residual Trust.        Under Article VII of the Partnership Agreement,

Thomas and Hal had a right to succeed him as general partners, provided that they

transferred an amount equivalent to 0.5% of RDC’s capital account from their limited

                                              6
partner accounts to a general partner account. Thereafter, Thomas and Hal would receive

one vote each as general partners. On August 22, 2008, Thomas sent written notice of his

intent to become general partner to RDC’s accountant.

       On September 16, 2008, Appellants filed their Stipulation of Dismissal with

Prejudice (Stipulation) pursuant to T.R. 41(A)(1)(b). The Stipulation provided three

reasons for dismissal of RDC’s dissolution proceedings with prejudice. First, following

Harold’s death, Thomas alone succeeded him as general partner and could exercise “the

two votes formerly held by Harold.”        (Appellants’ 60(B) App. p. 94).      Second, as

Thomas, Robert, and Herbert were in agreement on the management of RDC, the

Stipulation recited that the condition precedent for RDC’s judicial dissolution no longer

existed under I.C. § 23-16-9-2 since their agreement resolved any deadlock and therefore

permitted RDC to carry on its business under the Partnership Agreement.                Third,

continuing the dissolution proceedings had the potential to dilute RDC’s two remaining

assets, a storage facility and its interest in the Powers-Rueth and Associates Limited

Partnership. The Stipulation contained the signatures of Herbert and Robert along with

limited partners from the family of L. Herbert Rueth. The signatures of Thomas along

with his children, also limited partners, represented the family of Harold G. Rueth.

       On September 24, 2008, Appellees’ counsel arranged a conference call with

Appellants’ counsel and the trial court to discuss the trial court’s intention regarding the

trial date in light of the Stipulation. The trial court explained that although it was

removing the trial date, it required a response from counsel for Harold’s estate or

                                             7
Harold’s survivors in interest. However, the trial court did not provide a timeframe for

such response to be submitted. On October 2, 2008, the trial court entered its Order,

dismissing RDC’s dissolution proceedings with prejudice.

       Following dismissal, on October 8, 2008, Hal elected to become a general partner

of RDC. On October 10, 2008, Appellees filed a motion to vacate the dismissal of

RDC’s dissolution proceedings under T.R. 60(B). Appellees alleged three grounds to

support their motion.     First, Appellees contended that Thomas, Robert, and Herbert

committed fraud upon the court by misrepresenting their status as the sole general

partners and then dismissing claims against themselves. Further, they maintained that

Appellants’ dismissal of claims against themselves constituted a conflict of interest.

Third, Appellants were not provided with a reasonable opportunity to object to the

dismissal resulting in surprise and excusable neglect. Appellees’ T.R. 60(B) motion also

sought an injunction freezing RDC’s bank accounts and certificates of deposit until the

trial court ruled on their motion to vacate.

       On October 14, 2008, the trial court vacated the dismissal, ordered hearings on the

T.R. 60(B) motion, and issued a temporary injunction. It its Order, the trial court cited

the propriety of Thomas, Robert, and Herbert acting as general partners in light of

Appellees’ allegations of fraud. On October 17, 2008, Appellees filed a motion for

recusal of the trial judge. On October 22, 2008, in the same Order, the trial court first

declared the injunction to be defective and then secondly, recused himself.



                                               8
       On October 20, 2008, Appellants appealed to this court. They argued that the trial

court was without jurisdiction to vacate the dismissal and to order hearings on the T.R.

60(B) motion because Appellees were not parties to the dissolution proceedings. In an

unpublished decision, this court found that the instant proceedings were for “the

dissolution, winding up, and accounting for RDC” and concluded that Appellees were

parties since they were each served with a summons and were therefore subject to the

trial court’s jurisdiction. In re Rueth Development Co., No. 45A03-0811-CV-568, at *8

(Ind. Ct. App., May 28, 2009), trans. denied. As a result, the trial court’s reassertion of

jurisdiction, decision to vacate the dismissal, and setting hearings on Appellees’ T.R.

60(B) motion were found proper. Id. at *9. Additionally, this court concluded:

       Indeed, it would be inequitable in these circumstances to preclude
       [Appellees] from filing a [T.R.] 60(B) motion and permit [Appellants] to
       dismiss with prejudice all of the claims against themselves, which the trial
       court had previously found as constituting breaches of fiduciary duty and
       fraud upon RDC and its limited partners. Even though [Appellants] were
       not specifically named as defendants in the caption of the proceedings
       regarding the dissolution, winding up, and accounting for RDC, serious
       allegations of wrongdoing were made against each of them.

Id. at *8. Further, we noted,

       it is apparent that this case was dismissed with prejudice solely because of
       the [Appellants’] self-serving representations that they were the sole
       general partners of RDC. Those misrepresentations were potentially
       fraudulent, which permitted the trial court to set aside the prior dismissal.

Id. at *9.

       On May 18, 2010, the trial court began evidentiary hearings on the T.R. 60(B)

motion. On April 6, 2011, the trial court issued its Findings of Fact and Conclusions of

                                            9
Law vacating its October 2, 2008 Order dismissing RDC’s dissolution proceedings with

prejudice. The trial court concluded that, under the law of the case doctrine, Appellees

were parties to the action and had standing to file their T.R. 60(B) motion. Although

Appellees’ T.R. 60(B) motion did not enumerate the specific provisions entitling them to

relief, the trial court characterized Appellees’ allegations as requests for relief under T.R.

60(B)(1-3) and (8).

       The trial court found that while Thomas, Robert, Herbert were each general

partners of RDC and Appellees had knowledge thereof, they nevertheless breached their

fiduciary duties to RDC and all its limited partners by procuring a stipulated dismissal of

the dissolution action without the consent of all partners. Concluding that a dismissal

with prejudice made it impossible for Appellees to obtain relief and that Appellants failed

to timely disclose their intent to file a stipulated dismissal, the trial court deemed such

conduct to be constructive fraud. Further, the trial court concluded that Appellees were

not afforded sufficient time to substitute a party in place of Harold and that any such

failure to substitute was due to surprise or excusable neglect.

       In fashioning a remedy, the trial court relied upon a constructive trust to disgorge

benefits obtained by Appellants as a result of the dismissal and concluded that Appellees

were entitled to relief under T.R. 60(B)(1-3) and (8).         The trial court ordered that

Appellees be entered as additional parties, including Hal as general partner. Relying

upon I.C. § 23-16-11-1, the trial court allowed Appellees to “pursue the litigation as a

derivative action against [Appellants] for and on behalf of RDC, to require an accounting

                                             10
by [Appellants], and to pursue dissolution as to the interest of [Appellants] as a result of

their wrongful conduct.” (Appellants’ 60(B) App. p. 83). On May 9, 2011, Appellants

filed a motion to correct errors, which was denied by the trial court on September 19,

2011. On October 17, 2011, Appellants appealed the trial court’s 60(B) ruling.

                                      III. Injunctive Relief

       Early on in the proceedings, on November 1, 1995, pursuant to Harold and

Helen’s agreement, the trial court ordered that the parties’ attorney fees be paid from

RDC’s assets subject to the submission of itemized billings. Following the trial court’s

October 2, 2008 Order, Thomas, Robert, and Herbert, as general partners, allegedly made

capital distributions to themselves to reduce promissory notes owed by H&H to RDC as

well as cash distributions to other limited partners. Further, Thomas, Robert, and Herbert

refused to pay Appellees’ attorney fees while paying Appellants’ attorney fees.

       One of RDC’s few remaining assets consisted of its 39% interest in the Powers-

Rueth and Associates Limited Partnership. On October 25, 2011, the Powers-Rueth and

Associates Limited Partnership sold its interest in the Briar Ridge Country Club for $3

million. Appellees alleged that RDC’s share of the sale proceeds may exceed $1 million,

which was subject to imminent distribution.

       On November 8, 2011, Appellees submitted a Verified Motion for Issuance of

Temporary Restraining Order without Notice and Application for Preliminary Injunction.

The motion was presented to the trial court as an emergency matter, with Appellees’

counsel notifying Appellants’ counsel a little more than an hour and a half before the

                                            11
hearing. That same day, Hal and Appellees’ counsel as well as Thomas and Appellants’

counsel appeared before the trial court. On November 16, 2011, the trial court denied

Appellees’ motion but issued an Order that provided in relevant part:

             During the course of arguments issues were brought before the court
      which the court now addresses. The court takes notice of [o]rders
      previously entered in this case by [the former trial judge] wherein he
      ordered that attorney fees for all the parties’ counsel were to be paid from
      the assets of RDC. The court is advised that the attorney fees for
      [Appellants’ attorney] have been paid since September 29, 2008 through
      the end of 2010, but that none of the attorney fees for [Appellants’ counsel]
      have been paid since September 29, 2008.

             IT IS THEREFORE ORDERED as follows:

             1. No capital distributions to the general or limited partners of
      [RDC] shall be made without unanimous consent of all four (4) general
      partners.

             The majority partners of RDC, [Thomas, Robert, and Herbert] are
      hereby enjoined from making any capital distributions to the general or
      limited partners of RDC without the concurrence of [general partner Hal].

             2. To the extent that attorney fees are to be paid to the parties’
      attorneys […] from the assets or funds of RDC, they are to be paid in equal
      amounts. That is to say that the majority general partners shall pay attorney
      fees to [Appellants’ counsel] only to the extent that the same amount is paid
      to [Appellees’ counsel].

              3. The majority general partners are hereby enjoined from hereafter
      paying any attorney fees to [Appellants’ counsel] for services rendered in
      connection with this case, past, present or future, pursuant to a statement
      for his services rendered, without at the same time paying the same amount
      to [Appellees’ counsel], attorney for [Hal] and the other [Appellees] of
      record, pursuant to a statement for his services rendered, past, present, or
      future.

(Appellants’ Injunction App. p. 74). On December 5, 2011, Appellants filed their notice

of appeal challenging the November 16, 2011 Order. On April 16, 2012, Appellants
                                       12
moved pursuant to Ind. Appellate Rule 38(B) to consolidate both appeals. On May 11,

2012, we ordered the appeals consolidated under a single cause number.

       Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

       Appellants claim that the trial court abused its discretion by granting Appellees’

T.R. 60(B) motion and thereby vacating the trial court’s dismissal of RDC’s dissolution

proceedings with prejudice. In making this claim, Appellants argue that because the trial

court found that Thomas, Robert, and Herbert constituted three of RDC’s general

partners, its grant of relief based on constructive fraud is incompatible with the statutory

grounds for dissolution of a limited partnership. Next, Appellants assert that the relief

ordered by the trial court is contrary to statutes governing dissolution and derivative

actions involving limited partnerships. Separately, Appellants contest the trial court’s

injunction requiring unanimous consent by RDC’s general partners for capital

distributions and requiring payment of both parties’ attorney fees in equal amounts. We

will review Appellants’ challenge to the April 6, 2011 Order (T.R. 60(B)) in the first part

of this opinion and their challenge to the November 16, 2011 Order (injunction) in the

second part.

                                  I. Standard of Review

       The trial court’s October 2, 2008 Order of dismissal with prejudice was made

pursuant to T.R. 41(A)(1)(b), which allows for voluntary dismissal “by filing a

stipulation of dismissal signed by all parties who have appeared in the action.” Under

                                            13
T.R. 41(F), “a dismissal with prejudice may be set aside by the court for the grounds and

in accordance with the provisions of [T.R.] 60(B).” T.R. 60(B) governs motions for

relief from judgment and provides in relevant part:

       On motion and upon such terms as are just the court may relieve a party or
       his legal representative from an entry of default, final order, or final
       judgment […] for the following reasons […]:

              (1) mistake, surprise, or excusable neglect;

              (2) any ground for a motion to correct error, including without
              limitation newly discovered evidence, which by due diligence could
              not have been discovered in time to move for a motion to correct
              errors under Rule 59;

              (3) fraud (whether heretofore denominated intrinsic or extrinsic),
              misrepresentation, or other misconduct of an adverse party;

              […]

              (8) any reason justifying relief from the operation of the judgment,
              other than those reasons set forth in sub-paragraphs (1), (2), (3), and
              (4).

       […] A movant filing a motion for reasons (1), (2), (3), (4), and (8) must
       allege a meritorious claim or defense. […]

       The trial court’s decision to grant a party relief from judgment under T.R. 60(B)

“is within its sound, equitable discretion,” and is not subject to reversal unless there has

been an abuse of discretion. Stonger v. Sorrell, 776 N.E.2d 353, 358 (Ind. 2002). An

abuse of discretion occurs when the trial court’s decision is clearly against the logic and

the effects of the facts, or if the trial court misinterpreted the law. Jo. W. v. Je. W., 952

N.E.2d 783, 785 (Ind. Ct. App. 2011).


                                             14
       The burden is on the movant to demonstrate that relief under T.R. 60(B) is both

necessary and just. Fairrow v. Fairrow, 559 N.E.2d 597, 599 (Ind.1990). Relief under

T.R. 60(B) also requires that the movant make a prima facie showing of a meritorious

defense for reasons (1), (2), (3), (4), and (8). Smith v. Johnson, 711 N.E.2d 1259, 1265

(Ind. 1999). A meritorious defense refers to “evidence that, if credited, demonstrates that

a different result would be reached if the case were retried on the merits and that it is

unjust to allow the default to stand.” Id. The trial court may grant and we may affirm a

T.R.60(B) motion “upon a ground not argued by the proponent if the court concludes that

such is consistent with the duty of a court of equity to do justice.” State ex rel. Huppert

v. Paschke, 637 N.E.2d 150, 153-54 (Ind. Ct. App. 1994).

       Where, as here, the trial court has prepared special findings under T.R. 52(A), we

apply a two-tiered standard of review. Stonger, 776 N.E.2d at 358. We first determine if

the evidence supports the findings, and then whether the findings support the judgment.

Id. Trial court findings and conclusions will be set aside if clearly erroneous. Id. We

may not reweigh evidence or determine witness credibility, and we accept the trial court’s

findings if there is evidence to sustain them. Id.

                                     II. T.R. 60(B)(3)

       Although the trial court cited multiple provisions of T.R. 60(B) in its April 6, 2011

Order, it relied primarily upon T.R. 60(B)(3) to grant Appellees relief from the October 2,

2011 Order of Dismissal. It concluded that Thomas, Herbert, and Robert committed

misconduct by procuring dismissal of the dissolution action without the consent of all

                                             15
partners of RDC. The trial court held that such actions constituted a breach of fiduciary

duty, failure to disclose, and constructive fraud entitling Appellees to relief under T.R.

60(B)(3).

       Appellants raise a number of arguments throughout their brief challenging these

conclusions, two of which we find dispositive.        First, Appellants contend that as

constituting a majority of RDC’s general partners, they have an absolute right to dismiss

litigation under the Partnership Agreement. Second, Appellants assert that the trial court

confused a general partner’s fiduciary duties with such party’s adversarial rights in

litigation with limited partners.

                                    A. Constructive Fraud

       To obtain relief under Trial Rule 60(B)(3), the movant must show that (1) fraud,

misrepresentation or other misconduct occurred; (2) such misconduct prevented the

movant from fully and fairly presenting its case at trial; and (3) the movant has a

meritorious defense. Outback Steakhouse of Florida, Inc. v. Markley, 856 N.E.2d 65, 73

(Ind. 2006). If a party cannot show that misconduct substantially prejudiced the party’s

presentation of its case, then “a court should not set aside an otherwise final judgment.”

Id. Fraud under T.R. 60(B)(3) encompasses actual and constructive fraud. Wheatcraft v.

Wheatcraft, 825 N.E.2d 23, 30 (Ind. Ct. App. 2005), trans. denied.

       Constructive fraud arises by operation of law from a course of conduct, which, if

sanctioned by law, would secure an unconscionable advantage, irrespective of the actual

intent to defraud. In re Bender, 844 N.E.2d 170, 182 (Ind. Ct. App. 2006), trans. denied.

                                           16
A plaintiff alleging the existence of constructive fraud has the burden of proving the

existence of a duty owing by the party to be charged to the complaining party due to their

relationship, and the gaining of an advantage by the party to be charged with fraud. Id.

In other words, “the plaintiff must prove a fiduciary or fiduciary-like relationship to

establish constructive fraud.” Cash in a Flash, Inc. v. McCullough, 853 N.E.2d 533, 538

(Ind. Ct. App. 2006). A presumption of fraud arises once the plaintiff establishes the

existence of a fiduciary relationship. Bender, 844 at 182. The burden then shifts to the

defendant to prove at least one of the following by clear and unequivocal proof: (1) that

he or she made no deceptive material misrepresentations of past or existing facts or did

not remain silent when a duty to speak existed; (2) that the complaining party did not rely

on any such misrepresentation or silence; or (3) no injury proximately resulted from the

misrepresentation or silence. Id.

                             B. Limited Partnership Fiduciary Duty

       The Indiana Revised Uniform Limited Partnership Act (IRULPA), I.C. § 23-16-1-

1, et seq., governs Indiana limited liability partnerships. Under the IRLUPA, a limited

partnership consists of two or more persons in a partnership where one or more persons

are general partners and one or more persons are limited partners. I.C. § 23-16-1-9. With

certain exceptions, general partners of limited partnerships possess the rights, powers,

and obligations of a partner in a partnership without limited partners. I.C. § 23-16-5-3(a).

       Under common law, general partners owe each other and the partnership fiduciary

duties until final termination of the partnership. Russ v. Bleeke, 914 N.E.2d 1, 11 (Ind.

                                            17
Ct. App. 2009). This fiduciary relationship between partners requires each partner to

exercise good faith and fair dealing in partnership transactions and toward co-partners.

Id. This relationship between partners prohibits a partner from taking any personal

advantage touching the business aspects or property rights of the partnership. Id. Under

I.C. § 23-4-1-23, made applicable to limited partnerships by I.C. § 23-16-12-3, “each

partner must account to the partnership for any benefit, and hold as trustee for it any

profits derived by him without the consent of the other partners from any transaction

connected with the formation, conduct, or liquidation of the partnership or from any use

by him of its property.”

       The trial court concluded that Thomas, Robert, and Herbert, as general partners of

RDC, breached their fiduciary duties to all partners by obtaining a dismissal of the

dissolution proceedings without the consent of Appellees. In particular, the trial court

concluded that the June 22, 2001 Order established Thomas and Robert’s liability to RDC

as a result of a breach of their fiduciary duties and self-dealing involving the transactions

underlying the interest claim. Further, H&H, a company in which Herbert, along with

Thomas, Robert, and Timothy, was a shareholder and director, was also found to be liable

to RDC. The Stipulation filed by Appellants under T.R. 41(A)(1)(B) sought to dismiss

RDC’s dissolution proceedings, resulting in the underlying dismissal of the breach of

fiduciary duty claims against Thomas, Robert, and Herbert. While the limited partners

from Helen’s side of the Rueth family signed the stipulation, no signatures from Harold’s

line of the family appear, with the exception of Thomas and his children. Consequently,

                                             18
there is little doubt that a dismissal of the interest claim would benefit Thomas, Robert,

and Herbert personally because regardless of the amount of damages, they would be

relieved from further contesting these claims.2 Therefore, we find that the trial court did

not err in finding that Thomas, Robert, and Herbert improperly sought dismissal without

obtaining the consent of all RDC partners.

        Because Appellees established that the dismissal by Thomas, Robert, and Herbert

constituted a breach of a fiduciary duty, the burden shifted to these individuals to

unequivocally show that no duty to speak or misrepresentation existed, that Appellees did

not rely on such duty or misrepresentation, or that no injury proximately resulted from

the dismissal. We agree with the trial court that Appellants did not meet their burden.

Appellants sought only to contest the validity of the findings contained in the June 22,

2001 Order,3 which the trial court found no need to revisit. We find no error here

because the merits of the June 22, 2001 Order are not relevant; rather it is whether

Thomas, Robert, and Herbert, by successfully procuring dismissal under these

circumstances, acted fairly toward the partnership and the other partners. Apart from this
2
 Appellants protest their inability to challenge the validity of the June 22, 2001 Order at the T.R. 60(B)
hearings. We find it unnecessary to address this contention because of the requirement that only a prima
facie showing of a meritorious defense is required under T.R. 60(B). Smith v. Johnston, 711 N.E.2d
1259, 1265 (Ind. 1999).
3
 Appellants also argue that there was no evidence to suggest that Appellants’ stipulation of dismissal was
made to avoid personal liability on the interest claim. Specifically, Appellants assert that the only
evidence on the extent of Thomas, Robert, and Herbert’s liability under the June 22, 2001 Order consisted
of testimony from Harold’s former attorney. We find that this argument misses the point. Under T.R.
60(B), only a prima facie showing, i.e., “one that will prevail until contradicted and overcome by other
evidence, of a meritorious defense is required.” Smith, 711 N.E.2d at 1265. We find that the June 22,
2001 sufficed in this regard.

                                                    19
contention, Appellants did not contest that Appellees detrimentally relied upon, or that an

injury would proximately result from, the dismissal.

        In light of the foregoing, we find that the trial court did not err in concluding that

Appellants’ stipulated request for dismissal of this case without the consent of all the

partners constituted constructive fraud. We therefore conclude that the trial court did not

abuse its discretion by granting Appellees relief from the October 2, 2008 Order under

T.R. 60(B)(3). 4

                                          III. Relief Granted

        Appellants also challenge the trial court’s grant of relief, characterizing it as

“unlawful and unworkable.” (Appellants’ T.R. 60(B) Br. p. 38). After setting aside the

dismissal, the trial court ordered that Hal be added to the action as a general partner,

limited partner, and representative of Harold’s estate, and that the other Appellees be

added as limited partners, whether individually or as representatives of Harold’s estate.

The trial court further ordered that these additional parties:



4
  Appellants also challenged Appellees’ T.R. 60(B) motion as fraudulently made and therefore had
fraudulently procured our opinion in Rueth I given the trial court’s findings that Thomas, Robert, and
Herbert were general partners and that Appellees were aware of such status. Appellants also contend that
rewarding Appellees relief from judgment under such circumstances contravenes fundamental maxims of
equity. We note that although the trial court found Appellees’ claims unfounded, it did not deem them
fraudulently made. The trial court may grant and we may affirm a T.R. 60(B) motion “upon a ground not
argued by the proponent if the court concludes that such is consistent with the duty of a court of equity to
do justice.” State ex rel. Huppert, 637 N.E.2d at 153-54. We therefore disagree with Appellants that the
trial court’s order of hearings on the motion and our holding in Rueth I restricted the trial court from
granting relief upon other grounds. Simply because one ground failed does not mean that Appellees’
alternate grounds were precluded from consideration.

                                                    20
      may pursue the litigation as a derivative action against [Appellants] for and
      on behalf of RDC, to require an accounting by [Appellants], and to pursue
      dissolution as to the interest of [Appellants] as a result of their wrongful
      conduct pursuant to Indiana Statute.

(Appellants’ 60(B) App. p. 83).

                                  A. Judicial Dissolution

      Appellants dispute that the trial court possessed jurisdiction over RDC’s affairs

because a majority of RDC’s general partners were in agreement following Harold’s

death, thereby eliminating any deadlock that would have formed the basis of the trial

court’s statutory authorization to conduct a judicial dissolution of RDC. I.C. § 23-16-9-2

governs the judicial dissolution of limited partnerships. In relevant part, the statute

provides as follows:

      On application by or for a partner, the circuit or superior court of the county
      in which the office of the limited partnership […] is located may decree
      dissolution of a limited partnership whenever it is not reasonably
      practicable to carry on the business in conformity with the partnership
      agreement.

Harold, as one of two then general partners of RDC, filed his Application for RDC’s

judicial dissolution, winding up, as well as an accounting. Relying upon the statutory

language in I.C. § 23-16-9-2, Count I alleged that “irreconcilable differences regarding

the conduct of RDC’s business and the furtherance of the purposes for which it was

formed, render[ed] it impracticable to carry on RDC business in conformity with the

Partnership Agreement.”     (Appellants’ 60 (B) App. p. 88).        Harold later filed the

Amended Application which particularly alleged breaches of fiduciary duty by Helen,

Thomas, Robert, Herbert, and Timothy.
                                            21
       Although the deaths of Harold and Helen along with the succession of Thomas,

Robert, and Herbert eliminated management deadlock as between RDC’s general

partners, we cannot agree that the phrase “not reasonably practicable to carry on the

business in conformity with the partnership agreement” is limited solely to management

deadlock. I.C. § 23-4-1-32, made applicable to limited partnerships by I.C. § 23-16-12-3,

provides that the trial court must decree dissolution if “[a] partner willfully or persistently

commits a breach of the partnership agreement, or otherwise acts in matters relating to

the partnership business so that it is not reasonably practicable to carry on the business in

partnership with that partner.” I.C. § 23-4-1-32(1)(d). Thus, a breach of fiduciary duty

may also make it impracticable to carry on the business of the partnership. Furthermore,

although I.C. § 23-16-9-2 is not specific as to who may seek judicial dissolution, a

limited partner may impliedly do so since another provision of the IRULPA specifies that

a limited partner does not forfeit his or her limited liability by proposing the “dissolution

and winding up of the limited partnership.” I.C. § 23-16-4-3(b)(6)(A).

       In light of the foregoing, we see no reason why Hal, either as general or limited

partner of RDC, or even the other limited partners from Harold’s side, could not continue

RDC’s judicial dissolution proceedings. Consequently, we reject Appellants’ arguments

that the trial court has no jurisdiction over RDC’s affairs under I.C. § 23-16-9-2. We

note, however, that the trial court added Hal, along with two other Appellees in their

capacity as executors of Harold’s estate, to the dissolution action. Harold’s estate is not a

limited partner because Harold’s partnership interest passed upon his death to the Harold

                                              22
G. Rueth Residuary Trust. As a result, we reverse the trial court’s addition of Harold’s

estate as a party to the dissolution proceedings.5

                                         B. Derivative Action

        Appellants also contest the trial court’s determination that Appellees be permitted

to continue these proceedings as a derivative action under I.C. § 23-16-11-1. Appellees’

T.R.60 (B) motion requested the trial court to permit them to pursue breach of fiduciary

duty claims against Appellants in a derivative action based upon their contention that

Harold pursued such claims on their behalf. The trial court concluded that Harold had

previously championed rights on Appellees’ behalf and ordered the matter “reinstated in

order that [Appellees] can continue claims that were filed in this case by [Harold] prior to

his death.” (Appellants’ 60(B) App. p. 83). However, because Appellees’ claims do not

satisfy the statutory requirements for a limited partnership derivative action and because

the claims asserted by Harold in the Amended Application were brought in the context of

winding up RDC’s affairs and his demand for an accounting, the trial court’s grant of

relief is clearly erroneous.

                                      1. Ind. Code § 23-16-11-1




5
  Appellants also contest the trial court’s conclusion that Appellees were not afforded sufficient time to
affect a party substitution following Harold’s death, some 32 days before Appellants filed their stipulation
of dismissal. We note that while T.R. 25(A) and (D) do not specify a time limit, the federal counterpart
requires that substitution occur within 90 days. See Fed. R. Civ. P. 25(a)(1). We therefore find no error
with the trial court’s conclusion that Appellees were not afforded sufficient opportunity to effect a party
substitution under T.R. 25.

                                                    23
       I.C. ch. 23-16-11, governs derivative actions by limited partners. I.C. § 23-16-11-

1 provides that “a limited partner may bring an action in the right of a limited partnership

to recover a judgment in favor of the limited partnership.” The limited partner must

satisfy certain conditions precedent: the limited partner must show that the “general

partners with authority to bring such action have refused to bring the action;” or that

“efforts to cause those general partners to bring the action is not likely to succeed.” Id.

Such limited partner must also be a partner at the time of the complained of transaction.

I.C. § 23-16-11-2. Further, the limited partner must affirmatively plead the foregoing

conditions precedent when bringing a derivative action. I.C. § 23-16-11-3. Should the

limited partner prevail, the court may award attorney fees and reasonable expenses, and

in certain cases direct the limited partnership to pay part or all of the award to the

prevailing limited partner. See I.C. § 23-16-11-4.

       Here, the trial court’s grant of relief did not comply with statutory requirements

for a derivative action. Hal, as an RDC general partner, is excluded under I.C. § 23-16-

11-1 from bringing a derivative action because the statute only permits limited partners to

do so. However, this is not the end of the analysis since I.C. § 23-16-12-3 provides that

for matters not addressed under the IRULPA, the provisions of I.C. § 23-4-1-1, et seq.,

the Indiana Uniform Partnership Act (IUPA), control. There is no provision in the IUPA

permitting a minority general partner (Hal) to bring a derivative claim against the

majority general partners (Thomas, Robert, and Herbert). To the contrary, I.C. § 23-4-1-

15(5) states that “[a] partner in a limited liability partnership is not a proper party to a

                                            24
proceeding by or against the limited liability partnership, the object of which is to recover

any debts, obligations, or liabilities of, or chargeable to, the partnership, unless the

partner is personally liable.” Thus, Harold, in his capacity as a general partner, could not

bring a derivative action under I.C. § 23-16-11-1.

       Appellees, in their capacity as RDC’s limited partners, are also precluded from

bringing a derivative action under these circumstances since I.C. § 23-16-11-3

contemplates a separate cause of action for limited partner derivative claims. Aggrieved

limited partners must meet certain pleading requirements before proceeding with a

derivative action. Because the trial court’s grant of relief essentially dispensed with this

requirement, we conclude that the trial court erred.

                         2. Claims Asserted in the Amended Application

       To the extent that the trial court concluded that Harold’s claims were derivative in

nature, this was also an error because the Amended Application contains no allegations

suggesting that Harold brought these claims as a derivative action under I.C. § 23-16-11-

1. The Application, filed by Harold, sought RDC’s dissolution, winding up of its affairs,

and a demand for an accounting. In Count II, Harold sought a court appointment as

liquidating trustee under I.C. § 23-16-9-3 to prosecute claims on behalf of RDC. Count

III of the Application sought an accounting based upon the allegation that “[s]everal of

the general and limited partners of RDC have received benefits from transactions

connected with RDC [involving] transactions between RDC and [H&H], a corporation

owned by some of the partners of RDC.” (Appellants’ 60(B) App. p. 90). The Amended

                                             25
Application added a new Count IV which alleged particular breaches of fiduciary duty by

Helen, Thomas, Robert, and Herbert. Such breaches were alleged by Harold to be

“contrary to the interest of RDC, its general and limited partners, and particularly to

[Harold] and the limited partners he represents.” (Appellees’ 60(B) App. pp. 21-22).

      Although purporting to bring claims on behalf of RDC, himself, and limited

partners from his line of the family, Harold’s claims were asserted in the context of

RDC’s dissolution and are thus, in essence, claims brought during the winding up of

RDC’s affairs and those for an accounting.         See Dulles Corner Properties II Ltd.

Partnership v. Smith, 431 S.E.2d 309, 311 (Va. 1993). Dissolution of the partnership

refers to “the change in relation of the partners caused by any partner ceasing to be

associated in the carrying on as distinguished from the winding up of the business.” I.C.

§23-4-1-29. Winding up or liquidation refers to “the process by which the business

affairs of the partnership are brought to an end.” 17 Paul J. Galanti, IND. PRAC. BUSINESS

ORGANIZATIONS § 6.13 (1991). Specifically, I.C. § 23-16-9-3(b) provides that

      [u]pon the dissolution of a limited partnership, the persons winding up the
      affairs of a limited partnership may, in the name of the limited partnership
      and for and on behalf of the limited partnership, prosecute and defend civil,
      criminal, and administrative proceedings, settle and close the limited
      partnership’s business, dispose of and convey the limited partnership’s
      property, discharge the limited partnership’s liabilities, and distribute to the
      partners any remaining assets of the limited partnership, all without
      affecting the liability of limited partners.

      Further, an accounting is the traditional remedy “for a wrong done to a partner by

another partner in connection with the affairs of the partnership.”         17 IND. PRAC.

                                            26
BUSINESS ORGANIZATIONS § 4.15. Under I.C. § 23-4-1-22, “[a]ny partner shall have the

right to a formal account as to partnership affairs.” This right accrues “against the

winding-up partners or the surviving partners or the person or partnership continuing the

business, at the date of dissolution, in absence of any agreement to the contrary.” I.C. §

23-4-1-43. Yet, under Indiana law, “one partner cannot sue another to recover profits or

to recover his share of the partnership assets where the partnership is unsettled.” Ruse,

914 N.E.2d at 8 n.3. Further, “the proper action to recover profits or losses based on

partnership business is to sue in equity for an accounting and for a recovery of whatever

may be found due upon a settlement of the partnership affairs.” Butler v. Forker, 221

N.E.2d 570, 605 (Ind. Ct. App. 1966).

      Despite the language in the Amended Application indicating that Harold sought

recovery for breaches of fiduciary duty, Harold was at all times a general partner of RDC.

Relying on I.C. § 23-16-9-2, Harold sought to be appointed liquidating trustee and in that

context be able to assert claims on behalf of RDC. Thus, it is clear that he was merely

asserting his right to an accounting and would be prosecuting claims against H&H and

Thomas, Robert, and Herbert within the context of winding up RDC’s affairs.

      Accordingly, we conclude that the trial court abused its discretion by permitting

Appellees to continue the dissolution proceedings as a derivative action under I.C. § 23-

16-11-1 because the statutory requirements for a derivative action have not been met and

because the nature of claims asserted by Harold were those brought within the context of

winding up RDC’s affairs and an action for an accounting. At the same time, this does

                                           27
not mean that Hal and the other Appellees are left without a remedy, since we have

already concluded that they may participate in the proceedings for RDC’s judicial

dissolution, winding up, and assert their right to an accounting.

                                V. Preliminary Injunction

       Appellants also appeal the trial court’s November 16, 2011 Order enjoining capital

distributions without the consent of all general partners and mandating that if RDC pays

Appellants’ attorney fees, it must also pay Appellees’ attorney fees in an equal amount.

Specifically, Appellants claim that Appellees’ motion for a temporary restraining order

(TRO) and preliminary injunction failed to comply with procedural prerequisites.

Additionally, Appellants assert that the trial court’s November 16, 2011 Order was

substantively and procedurally flawed under T.R. 65 because Appellees did not establish

grounds warranting an injunction, the trial court issued the injunction without findings of

fact under T.R. 52(A), and did so without ordering Appellees to furnish security.

       Preliminary injunctions are generally used to preserve the status quo as it existed

before a controversy, pending a full determination on the merits of the dispute. Stoffel v.

Daniels, 908 N.E.2d 1260, 1272 (Ind. Ct. App. 2009). The issuance of a preliminary

injunction is a matter which lies within the discretion of the trial court. Avemco Ins. Co.

v. State ex rel. McCarty, 812 N.E.2d 108, 117 (Ind. Ct. App. 2004).           To obtain a

preliminary injunction, the moving party has the burden of showing by a preponderance

of the evidence the following: (1) a reasonable likelihood of success at trial; (2) the

remedies at law are inadequate; (3) the threatened injury to the movant outweighs the

                                             28
potential harm to the nonmoving party from the granting of an injunction; and (4) the

public interest would not be disserved by granting the requested injunction. See id. at

117-18. If the movant fails to prove any of these requirements, the trial court’s grant of

an injunction is an abuse of discretion. Stoffel, 908 N.E.2d at 1272.

       When determining whether or not to grant a preliminary injunction, under T.R.

52(A) the trial court is required to make special findings of fact and state its conclusions

thereon. Avemco Ins. Co., 812 N.E.2d at 117. When findings and conclusions are made,

the reviewing court must determine if the trial court’s findings support the judgment. Id.

The judgment will be reversed only when clearly erroneous, i.e., when the judgment is

unsupported by the findings and the conclusions entered on those findings. Id. Findings

of fact are clearly erroneous when the record lacks evidence or reasonable inferences

from the evidence to support them. Id. To determine whether the findings or judgment

are clearly erroneous, we consider the evidence only in the light most favorable to the

judgment. Id. We also construe the findings liberally in favor of the judgment. Id.

       Preliminary injunctions and temporary restraining orders are governed by T.R. 65,

which provides in relevant part:

       (A) Preliminary injunction.

              (1) Notice. No preliminary injunction shall be issued without an
              opportunity for a hearing upon notice to the adverse party.

       […]

       (B) [TRO]--Notice--Hearing--Duration. A [TRO] may be granted without
       written or oral notice to the adverse party or his attorney only if:

                                            29
              (1) it clearly appears from specific facts shown by affidavit or by the
              verified complaint that immediate and irreparable injury, loss, or
              damage will result to the applicant before the adverse party or his
              attorney can be heard in opposition; and

              (2) the applicant’s attorney certifies to the court in writing the
              efforts, if any, which have been made to give notice and the reasons
              supporting his claim that notice should not be required.

       […]

       (C) Security. No restraining order or preliminary injunction shall issue
       except upon the giving of security by the applicant, in such sum as the court
       deems proper, for the payment of such costs and damages as may be
       incurred or suffered by any party who is found to have been wrongfully
       enjoined or restrained. […].

       […]

       (D) Form and scope of injunction or restraining order. Every order
       granting temporary injunction and every restraining order shall include or
       be accompanied by findings as required by [T.R.] 52; shall be specific in
       terms; shall describe in reasonable detail, and not by reference to the
       complaint or other document, the act or acts sought to be restrained; and is
       binding only upon the parties to the action, their officers, agents, servants,
       employees, and attorneys, and upon those persons in active concert or
       participation with them who receive actual notice of the order by personal
       service or otherwise.

       The November 16, 2011 Order expressly denied Appellees’ motion, yet ordered

injunctive relief.   To better understand the nature of the Order and the parties’

contentions, we first review proceedings prior to issuance of the November 16, 2011

Order. On November 8, 2011, Appellees filed their verified motion for a TRO without

notice and application for preliminary injunction. The trial court conducted a hearing,

attended by counsel for both parties, around 10:30 a.m. the same day. Prior to the
                                            30
hearing, at 9:01 a.m., Appellees’ counsel emailed correspondence to Appellants’ counsel

to notify him of their intent to seek injunctive relief based on the sale of the Briar Ridge

Country Club. The email apprised Appellants’ counsel of the date, time, and court where

the motion would be heard. Although Appellees’ counsel’s signature page was omitted

from the motion, the attached certification attested to his attempts to notify Appellants’

counsel despite urging that notice was not required for a TRO. Thereafter, Appellees’

counsel signed a CCS entry form showing the motion filed on November 8, 2011,

providing his name and contact information, and including a certificate of service on

Appellants’ counsel.

       Both sides appeared at the hearing and presented arguments to the trial court.

Appellees sought to enjoin Appellants from any distribution of the Briar Ridge Country

Club sales proceeds and for the sales proceeds to be paid into court. Appellees believed

that in light of the June 22, 2001 Order finding Thomas, Robert, and H&H liable to RDC,

Thomas, Robert, Herbert, as general partners, might dissipate RDC’s assets through

capital distributions.   However, Appellees’ counsel could not specify when the sale

proceeds would be paid to RDC and Appellants’ counsel pointed out that litigation over

the sale was pending before another court. As a result, the trial court disagreed with

Appellees that they would suffer irreparable harm if the TRO or preliminary injunction

were not granted, concluding that Appellees could seek monetary damages for any

impropriety made by Thomas, Robert, or Herbert.



                                            31
       However, Appellants’ counsel offered the following resolution to the dispute in

open court:

       [APPELLANTS’ COUNSEL]: We’ve offered [Appellees’ counsel] an
       agreement, and I would rather not put it o[n] record, but I don’t mind telling
       the [c]ourt. We will agree not to make any distributions. We have made
       substantial distributions in the past, and they’re all by agreement. No one
       said, no, I don’t want the money; no, you shouldn’t take; no, you shouldn’t
       be distributing these funds.

       […]

       [APPELLANTS’ COUNSEL]: We would propose that if no distribution is
       to be made in the future unless all four of them agree to it.

       [TRIAL COURT]: That’s what I would be likely to say.

       [APPELLANTS’        COUNSEL]:          There’s   no    problem    with   that.
       Distributions --

(Injunction Transcript pp. 16-17).

       The parties also argued whether RDC may pay attorney fees for Appellants’

counsel. Appellees’ counsel argued that following the trial court’s October 2, 2008 Order

for dismissal, RDC paid Appellants’ attorney fees yet refused to pay Appellees’ legal

fees. In light of the June 22, 2001 Order and the trial court’s April 6, 2011 Order

reinstituting dissolution proceedings, Appellees requested that no additional attorney fees

related to RDC’s dissolution be paid from RDC’s funds. The trial court noted that Helen

and Harold had agreed that attorney fees for both sides be paid by RDC. However, it also

found that RDC needed to pay attorney fees to prosecute its litigation involving the Briar

Ridge Country Club sale. As a result, the trial court ordered that no attorney fees be paid


                                            32
to Appellants’ counsel without an equal amount paid to Appellees’ counsel as they

pertain to the dissolution action.

       We cannot agree that the trial court abused its discretion in issuing the November

16, 2011 Order.      Appellees sought a TRO accompanied by an application for a

preliminary injunction. After determining that Appellees had not established grounds

entitling them to a TRO, the trial court denied the motion except as specifically ordered.

Regarding notice, while Appellees’ counsel’s notice to Appellants’ counsel

approximately one hour before the hearing is not commendable, Appellants in fact

received notice and appeared at the hearing. See Harlan Bakeries, Inc. v. Muncy, 835

N.E.2d 1018, 1039-40 (Ind. Ct. App. 2005).

       Further, whatever procedural irregularities existed regarding Appellees’ failure to

file a certificate or omission of the signature page, these did not rise to the level of

prejudicial error given both parties’ attendance at the hearing and the fact that such

procedural irregularities were not asserted during the hearing. See Teperich v. North

Judson-San Pierre High School Bldg. Corp., 275 N.E.2d 814, 817 (Ind. 1971), cert.

denied, 407 U.S. 921 (1972). Also, a failure to require the posting of a security bond

pursuant to Trial Rule 65(C) is an insufficient reason to void an injunction. Pickett v.

Pelican Serv. Assocs., 481 N.E.2d 1113, 1120 (Ind. Ct. App. 1985), trans. denied.

       In essence, Appellants were not prejudiced by the trial court’s grant of the

preliminary injunction in this case.      The hearing transcripts reflect that Appellants

actually proposed the relief granted by the trial court, i.e., that no further distributions be

                                              33
made without all partners’ consent. Following the trial court’s ruling, the trial court

ordered both parties to prepare proposed orders for the trial court’s adoption and

Appellants’ version was adopted virtually verbatim in the November 16, 2011 Order.

Thus, by stipulating to the relief granted in the preliminary injunction, Appellants are

estopped from claiming that it was improperly granted. See Hay v. Baumgartner, 903

N.E.2d 1044, 1049 (Ind. Ct. App. 2009).

        Furthermore, we characterize that portion of the November 16, 2011 Order

addressing attorney fees as an interim Order reinstituting the trial court’s earlier order on

attorney fees. While Appellants challenge the trial court’s findings regarding attorney

fees as insufficient, they do not address whether Appellees established a prima facie case

regarding attorney fees. See Avemco Ins. Co., 812 N.E.2d at 118. In any event, these

findings are sufficient under T.R. 52(A). Consequently, we find that the trial court did

not abuse its discretion by granting the preliminary injunction.6

                                           CONCLUSION

        Based upon the foregoing, we conclude that (1) the trial court did not abuse its

discretion by granting Appellees relief under T.R. 60(B); (2) the trial court abused its

discretion in allowing Appellees to pursue their claims as a derivative action; and (3) the

trial court did not abuse its discretion by granting a preliminary injunction on capital

distributions and payment of attorney fees.

6
 The remainder of Appellants’ arguments represent a second attempt to contest the merits of the trial
court’s April 6, 2011 Order vacating the dismissal of RDC’s dissolution action. As we have already
addressed these matters, we will not address them in the context of the injunction.

                                                   34
      Affirmed in part, reversed in part, and remanded with instructions to the trial court

to continue dissolution proceedings.

NAJAM, J. and DARDEN, S. J. concur




                                           35